                          Case 19-10479-KG             Doc 259       Filed 05/28/19         Page 1 of 1



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Jointly Administered)



                                NOTICE OF RESCHEDULED OMNIBUS HEARING

                          PLEASE TAKE NOTICE that the hearing scheduled for June 24, 2019 at 2:00

         p.m. (ET) (the “Hearing”) has been cancelled at the direction of the Court.                         Any matters

         previously scheduled to go forward at the Hearing will now be heard on June 17, 2019 at 3:00

         p.m. (ET).

         Dated:     May 28, 2019
                    Wilmington, Delaware                   /s/ Elizabeth S. Justison
                                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                           Pauline K. Morgan (No. 3650)
                                                           Kenneth J. Enos (No. 4544)
                                                           Elizabeth S. Justison (No. 5911)
                                                           Allison S. Mielke (No. 5934)
                                                           Jared W. Kochenash (No. 6557)
                                                           Rodney Square
                                                           1000 North King Street
                                                           Wilmington, Delaware 19801
                                                           Telephone: (302) 571-6600
                                                           Facsimile: (302) 571-1253

                                                           Counsel to the Debtors and
                                                           Debtors in Possession




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
01:24537345.1
